DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 13 October 2022 is being considered by the examiner.

Response to Arguments

Applicant's arguments filed 31 October 2022 have been fully considered but they are not persuasive. 
On pages 7-8 the applicant argues original claim 14 of the International App. No. PCT/CA2017/000033, filed on February 20, 2017. Furthermore, support is found in at least element 130 of Figure 6 and the description thereof at paragraph [0076] of U.S. Non-Provisional Patent Application No. 17/514,082 as filed.  However, claim 14 of International App. No. PCT/CA2017/000033 does not provide support as claim 14 never recites of using stereo images from the pair of mono cameras to mix to create a display image, but rather refers to using the stereo images from the mono cameras for the positional tracking to then generate rendered graphics which are then used to create the display content.  Further the applicant points to Figure 6 and paragraph [0076], however, paragraph [0076] refers to Figures 3 and mentions nothing about the mono cameras.  Paragraph [0076] instead is in reference to the RGB cameras and there is nothing about using the stereo images from the mono cameras in the mixing as claimed.  Furthermore, Figure 6 doesn’t show any use of the stereo images from the mono cameras for mixing to generate a display image as claimed.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 18 and 20 each similarly recite “generating a display image by mixing the rendered graphics with the pass-through stereo view images from the first and second RGB camera sensors and the stereo images from the first and second mono camera sensors based on the dense depth map.”  However, the first and second mono cameras are described in the specification to be IR sensors 66,68 in Figure 4A, see paragraph [0076].  The first and second mono cameras are described in the specification to be used for tracking purposes.  Nowhere in the specification is it described that a display image is generated by mixing the rendered graphics with the pass-through stereo view images from the first and second RGB camera sensors and the stereo images from the first and second mono camera sensors as claimed.  Figure 3 or 6, for example, shows the claimed invention, where the display image is created by mixing the rendered graphics with the pass-through stereo view images from the first and second RGB camera sensors.  The stereo images from the first and second mono camera sensors are used for tracking and used to generate the rendered graphics, but are not mixed with the other images to generate the display image.
Claims 2-17, 19 and 21 are rejected due to their dependency from the independent claims, respectively.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                       

21 November 2022